OPINION.
Sternhagen :
The respondent determined a deficiency of $9,430.51 in petitioners income tax for 1929. The respondent disallowed a deduction for loss upon the sale, through a broker, of 800 shares of Continental Can; and this disallowance is the only subject of controversy. At the hearing, the respondent, by an amended answer, claimed an increase of $261.32 in the deficiency by reason of a change in the treatment of a certain gain from capital gain to ordinary income. The petitioner expressly concedes the correctness of this increase, and it is therefore unnecessary to give it any consideration.
The facts are stipulated in writing, but it is unnecessary to set forth the stipulation at length. On August 26, 1929, the petitioner bought 1,000 shares of Continental Can for $86,950, took the certificates and put them in his safety-deposit box. December 19, 1929, he sold 200 of these shares and delivered certificates to the broker on December 20, retaining certificates for 800 shares. December 27, petitioner instructed the broker “ to sell for him the eight hundred (800) shares of Continental Can Company stock represented by the certificates which remained in his safe deposit box.” December 30, the broker sold 200 shares for $9,957, and December 31, 600 shares for $29,286. Petitioner, however, did not deliver the certificates and they continued to remain in his box.
January 31, 1930, petitioner, through the same broker, bought 500 shares, and February 3,1930, he bought 1,000 shares. On February 4 the broker delivered certificates for 700 shares, which petitioner put in his box with the aforesaid certificates for 800 shares.
The petitioner treated the sales of December 27 and December 30, 1929, as being sales of the remaining 800 shares purchased in the preceding August, and deducted $30,317 as the resulting loss. This the Commissioner disallowed.
*726The respondent first defends his disallowance upon the theory that the sale of 800 shares in December 1929 was a short sale, the result of which could not be determined until the covering purchase, which the respondent regards as having occurred in the following January and February. Cf. Robert W. Bingham, 27 B. T. A. 186. He argues that the petitioner’s failure to deliver the certificates to the broker at the time of the sale demonstrates a short transaction. But the evidence shows that the petitioner intended to sell the 800 shares which he owned, that he instructed the broker to sell such shares, and, in view of the fact that the broker promptly sold 800 shares, the conclusion is inescapable that the broker was carrying out the instructions and sold the shares he was directed to sell. There is not the slightest reason to believe that either the petitioner or the broker was considering a short sale, and the mere failure of petitioner to deliver the certificates is not alone sufficient to establish one.
The respondent argues further that even if there was not a short sale there was still no loss sustained in 1929, because the sale was incomplete until delivery of the certificates to the broker. Cf. Charles H. Oshei, 31 B. T. A. 23; Francis S. Appleby, 31 B. T. A. 533; Beardsley Ruml, 31 B. T. A. 534. In Francis S. Appleby, supra, the situation differed only in that the omission to deliver the shares sold was a mere inadvertence and for a short period, while in the present case there is no evidence of inadvertence and the period of nondelivery was substantial. However, there is no explanation for the nondelivery of the shares from which it could be found whether the delay was deliberate or served any purpose. In both Charles H. Oshei, supra, and Beardsley Ruml, supra, the shares were in the rightful possession of another and the taxpayer was therefore unable to make the delivery until the claims of the holder were satisfied. There was substantial reason, therefore, in those cases why the sales could not be said to be complete. In the present case, the failure to deliver appears to have been without substantial significance. In all substantial respects the transaction was complete and petitioner had realized the results of his purchase and sale as completely as he ever would. Indeed, if we are to treat the broker as a mere agent, it must be assumed that in behalf of his principal, the petitioner, he made a delivery as required by the rules of the Stock Exchange, and thus completed the sale. It was to his own broker that the petitioner was then obligated to deliver the certificates, and we can not regard his delay as postponing the realization of loss. The deduction for 1929 was proper.
Beviewed by the Board.

Judgment mill be entered) wider Rule 50.